Order unanimously modified, on the law, and, as modified, affirmed, with costs to petitioner, in accordance with the following memorandum: In these tax assessment proceedings, Special Term properly granted petitioner National Fuel Gas Distribution Corporation an extension of time within which to file its note of issue and certificate of readiness. Good cause was shown for the extension. The motion was made within the four-year period provided by law (Real Property Tax Law § 718) at a time when the precise method of assessment valuation had not been finally resolved (see, Matter of Brooklyn Union Gas Co. v State Bd. of Equalization & Assessment, 65 NY2d 472, rearg denied 66 NY2d 759, cert denied — US —, 106 S Ct 1461; cf. Matter of Waldbaum’s #122 v Board of Assessors, 58 NY2d 818).
We modify the order on appeal, however, to provide that petitioner shall file its note of issue and certificate of readiness within 20 days from receipt of written notice that respondents have filed their appraisal reports with the Clerk of the Supreme Court (see, Uniform Rules NY St Trial Cts [22 NYCRR] § 202.59 [g]). (Appeal from order of Supreme Court, Cattaraugus County, Morton, J.—extend time to file note of issue.) Present—Callahan, J. P., Denman, Boomer, Green and Balio, JJ.